Citation Nr: 1426984	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-07 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a right ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to August 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In September 2011, the Board remanded the claim for entitlement to an increased rating for a right ankle strain for issuance of a statement of the case.  The Board notes that this appeal also included entitlement to service connection for bilateral hearing loss and entitlement to service connection for a bilateral knee disorder; however, these issues were granted in a February 2013 rating decision, and as such, are no longer on appeal.

In a September 2011 Board decision, the Board denied entitlement to service connection for a heart disorder.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Order, the Court granted a Joint Motion for Partial Remand (JMR).  In August 2012, the Board remanded the claim for entitlement to service connection for a heart disorder for further development.  Thereafter, however, the Veteran withdrew the issue of entitlement to service connection for a heart disorder at the RO level.  See April 2013 statement.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks entitlement to an initial rating higher than 10 percent for a right ankle strain.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Board notes that the most recent VA examination for the Veteran's service-connected right ankle strain was conducted in June 2008, approximately six years ago.  The Veteran has testified that his right ankle has worsened since his last VA examination.  See June 2013 BVA Hearing Transcript.

The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his right ankle strain.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Additionally, updated VA and private treatment records should be obtained and associated with the claims file.




Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers that have treated him for his ankle disability since June 2008.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Regardless of any response obtained from the Veteran, records of any VA treatment the Veteran received for his ankle disability from the NWIHS, Omaha Division and any other treating VA facility dating since August 2013 should be obtained.  All attempts to procure these records should be documented in the claims file, and the Veteran and his representative should be notified of unsuccessful efforts in this regard.  

2.  Schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right ankle disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  Appropriate testing to determine the extent of any instability in the right ankle must be conducted.

(a) Describe all impairment associated with the right ankle disability. 

(b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should indicate if such loss of motion is more reflective of one of the following:  mild, moderate, or marked.

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.
 
4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



